DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on April 22, 2021 has been entered. Claims 8-14 remain pending in the current application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allyn Elliott on July 7, 2021.
The application has been amended as follows: 
Please amend claim 10 to read as follows:
Claim 10.   Process according to claim 9, wherein, in the step of neutralizing the acidic slurry, lithium-bearing metallurgic slag is added as a first neutralization agent to increase [the pH of the acidic slurry [while maintaining a pH of less than 4, and 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the reasons for allowance for the prior art of record are set forth in the Allowable Subject Matter section of the previous office action mailed . In an IDS submitted April 22, 2021, applicant further disclosed Li et al. (CN 103086405 A), cited in an office action for Chinese patent application No. 201780065439.4. 
Li teaches a production method of battery level lithium carbonate (Abstract). The production method comprises roasting spodumene ore to convert the alpha spodumene in the ore to beta spodumene ([0028]), preparing a lithium sulfate solution by crushing the beta spodumene into powder and mixing the powder with excess sulfuric acid and purified water  ([0029]), adjusting the pH to 6.0-6.5 with calcium carbonate ([0029]), adding hydrogen peroxide and sodium carbonate to the lithium sulfate solution and filtering the precipitate ([0030]), preparing lithium carbonate by adding the sodium carbonate solution to the lithium sulfate solution and filtering the precipitated lithium carbonate ([0031]), and washing the lithium carbonate with purified water to obtain battery-grade lithium carbonate ([0032]). 
However, Li does not teach adding lithium-bearing metallurgic slag in one or more of the steps of reacting, repulping, and neutralizing the acidic slurry. Further, Li does not provide any motivation or suggestion to incorporate adding a lithium-bearing metallurgic slag to any of the steps in its disclosed process. As previously set forth in the office action mailed February 3, 
Additionally, none of the above references teach the benefits of incorporating lithium-bearing slag as a neutralizing agent as disclosed by the applicant, which includes significantly reducing the amount gypsum, an undesirable waste product (page 3, lines 1-3 of instant specification), formed during conventional neutralization as well as enriching the solution in lithium, leading to generally better economy and recovery yield (page 4, lines 6-10). Thus, it would not have been obvious to one of ordinary skill before the effective filing date of claimed invention to combine the production method of battery level lithium carbonate taught by Li with a process for treating lithium-bearing metallurgic slags. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H LEUNG whose telephone number is (408)918-7654.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 9:00-6:00 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH D HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        


/PHILLIP H LEUNG/Examiner, Art Unit 1733